DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 2/14/2022. Per the amendment, claims 1-5, and 7-20 have been amended, claims 6 and 21-68 are cancelled, and claims 69-70 are new. As such, claims 1-5, 7-20, and 69-70 are pending in the instant application.
Applicant has amended claims 1-2 ,4-11, 14-16, 18-19 to address rejections under 35 USC 112(b); the previous rejections are withdrawn.
The previous rejections of claim 5 under 35 USC 112(d) and claim 20 under 35 USC 112(b) have not been addressed by the Applicant and remain rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 20 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rebreathing-ai- chamber-connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, it is unclear how the socket forms the mouthpiece when in claim 18, the socket is configured to connect to the mouthpiece. Additionally, claim 7 recites that the rebreathing air chamber connector forms the mouthpiece in lines 6-9. For examination purposes, the examiner interprets the rebreathing air chamber connector, socket, and mouthpiece to be the same structure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 and any dependents thereof, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 5, the “flexible first wall section” is being interpreted as the same –first wall section—of claim 1, per the rejection under 35 USC 112(b) above, and claim 1 recites that the first wall section is permeable to gas by a plurality of pores and/or through going openings provided in said wall section. Therefore, claim 5 is repeating the limitations of claim 1 and is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 69 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. (4,628,926).
With respect to claim 69, Duncan teaches A breathing device (Fig.9), comprising  a mouthpiece (140) forming a breathing channel to form a connection between a first end and a second end of the mouthpiece (140), the first end being configured for a user breathing into the mouthpiece through a breathing opening (open end shown in Fig.9), and an at least partly flexible rebreathing air chamber (Fig.9, formed by chamber walls 126,128,130,132,134,136, where 134 and 136 are flexible) attached to the second end of the mouthpiece (140, col.6, lines 21-23, “A mouth piece 140 is attached to end member 130 and communicates with the interior of the rebreather”), thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by at least partly flexible wall section(s) (134 and 136), wherein one or more through going openings (142’) are provided in a rebreathing-air-chamber- connector (the rebreathing-air-chamber-connector is taken to be front panel 130 with through going openings 142’, col.6, lines 25-30).
With Respect to claim 70, Duncan teaches A breathing device (Fig.9), comprising a mouthpiece (140) forming a breathing channel to form a connection between a first end and a second end of the mouthpiece (140), the first end being configured for a user breathing into the mouthpiece through a breathing opening (open end shown in Fig.9), and an at least partly flexible rebreathing air chamber (Fig.9, formed by chamber walls 126,128,130,132,134,136, where 134 and 136 are flexible) attached to the second end of the mouthpiece (140, col.6, lines 21-23, “A mouth piece 140 is attached to end member 130 and communicates with the interior of the rebreather”), thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by at least partly flexible wall section(s) (134 and 136), wherein the mouthpiece (140) includes one or more through going openings (through going opening shown in Fig.9 of the first end of the mouthpiece) allowing fluid communication between the breathing channel and the surrounding atmosphere (when not in use, the through going opening of the first end of the mouthpiece allows fluid communication between the breathing channel and the surrounding atmosphere).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (4,628,926) in view of Burns (US 2,634,724).
With respect to claim 1, Duncan teaches A breathing device (Fig.9), comprising - a mouthpiece (140) forming a breathing channel to form a connection between a first end and a second end of the mouthpiece (140), the first end being configured for a user breathing into the mouthpiece through a breathing opening (open end shown in Fig.9), - an at least partly flexible rebreathing air chamber (Fig.9, formed by chamber walls 126,128,130,132,134,136, where 134 and 136 are flexible) attached to the second end of the mouthpiece (140, col.6, lines 21-23, “A mouth piece 140 is attached to end member 130 and communicates with the interior of the rebreather”), thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by at least partly flexible wall section(s) (134 and 136) wherein - the at least partly flexible rebreathing chamber (Fig.9) having a first wall (128) section being permeable to gas by a plurality of apertures in the wall section (142). Duncan also teaches that the device is made from paper (col.6, lines 56-68).
Duncan does not teach that the first wall is permeable to gas by a plurality of pores provided in said wall section.
However, Burns teaches a rebreather mask (Fig.1, rebreather mask, col. 1, lines 1-2) comprising a rebreathing chamber (col.5, lines 31-35) wall section (panels 11 and 14) that is permeable to gas by a plurality of pores (col.3, lines 22-23, the entire mask is made from “a good grade of soft porous crepe paper”) provided in said wall allowing fluid communication between the breathing channel and the surrounding atmosphere to “allow limited inflow and outflow of air and gases”, col.5, lines 48-51) and teaches that a porous material is a known alternative option in place of an impermeable material comprising holes to achieve the same results of allowing limited inflow and outflow of air and gases (col.5, lines  48-54).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the first wall section of comprising holes of Duncan to be made instead with a good grade of porous crepe paper as taught by Burns to allow limited inflow and outflow of air and gases.
With respect to claim 2, Duncan as modified teaches wherein said rebreathing air chamber (Duncan, Fig.9) comprises * a number of through-going openings and/or pores in said first wall section (Burns, col.3, lines 22-23, “a good grade of soft porous crepe paper”),said first wall section being at least partly flexible, said through going openings and/or pores provide a permeability to gas (Burns, “allow limited inflow and outflow of air and gases”, col.5, lines 48-51) and having an overall flow conductance G (Burns, “allow limited inflow and outflow of air and gases”, col.5, lines 48-51)  , and * wherein the first wall section apart from said pores and/or through going openings is non-permeable to gas and deformable by a pressure differences across said first wall section, wherein said pressure difference is of a size provided by a user breathing into the rebreathing air chamber, giving the rebreathing chamber enclosed by said first wall section a substantial time- normalized compliance C, where C is determined as the volume expansion of the rebreathing chamber per second per pressure difference across said wall section (the structure of Duncan as modified comprises an air chamber made with a porous material that allows a limited inflow and outflow of gases and therefore it would naturally follow that the material between the pores is non-permeable to gas and would be deformable by a pressure difference across the wall section. The device of Duncan as modified is configured to for breathing in by a user into the air chamber, thereby naturally giving the chamber a substantial time- normalized compliance C, where C is determined as the volume expansion of the rebreathing chamber per second per pressure difference across said wall section).
Duncan as modified does not teach a Rebreathing Ratio, as defined herein, between 0.5 and 0.95.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have constructed the rebreathing device with a rebreathing ratio between 0.5 and 0.95 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 3, Duncan as modified teaches wherein said rebreathing air chamber (Duncan, Fig.9) comprises
said first wall section (Duncan, Fig.9,128) being permeable to gas and having a first conductance G out (Burns, col.3, lines 22-23, porous paper), and
a second wall section (Duncan, Fig.9,130) being impermeable to gas and having a second conductance G expand.
Duncan as modified does not teach wherein the first and the second wall section are configured to provide a RBR defined as RBR=G expand/(G out + G expand) between 0.5 and 0.9.
However, Duncan teaches the rebreathing device comprises an impermeable wall section (130) and permeable wall section (128) with a mouthpiece (140) for a user to breathe into, the rebreathing device configured to accumulate an amount of carbon dioxide from a user’s breath by limiting airflow through the device (col.2, lines 39-46). Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have constructed the rebreathing device wherein the first and the second wall section are configured to provide a RBR defined as RBR=Gexpand/(Gout+Gexpand) between 0.5 and 0.9 since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 4, Duncan as modified teaches wherein the rebreathing air chamber comprising the first wall section (Duncan, 128) being permeable to air (Burns, porous crepe paper, col.3, lines 22-23) and a second wall section being impermeable to air (Duncan, Fig.9, 130).
With respect to claim 5, Duncan as modified teaches wherein said rebreathing air chamber (Fig.9) being formed by the first wall section wherein the first wall section being flexible (Duncan, Fig.9, 128, made of soft porous crepe paper of Burns) and/or a flexible second wall section being permeable to gas by a plurality of pores and/or through going opening(s) provided in said wall section.
With respect to claim 7, Duncan as modified teaches wherein the rebreathing air-chamber-connector (Duncan, Fig.9, 140) being configured 
- for connecting a facial mask or said mouthpiece to said rebreathing air chamber, or
- so that said connector (140) forms the mouthpiece (140); Response to Restriction Requirement Application No.: 15/998,585 Atty Docket No. PLVI-8 
Page 3 of 8 29024766v1at least a part of said connector (140) forming at a least part of the first wall section (128) and/or a second wall section (130), said rebreathing-air-chamber-connector (140) allowing fluid communication in and/or out of the re-breathing air chamber (Duncan, Fig.9) with a user's breath (see Fig.9, where rebreathing air chamber connector/mouthpiece 140 is attached to and forms a part of the second wall section 130).
With respect to claim 8, Duncan as modified teaches wherein the form of said rebreathing air chamber is selected from the group consisting of: cube, such as cuboid (Duncan, Fig.9, cuboid), sphere, spheroid, bag type, tetrahedron, substantially tetrahedron, square-based pyramid substantially pyramid, octahedron, substantially octahedron, hexagonal prism substantially prism, dodecahedron, substantially dodecahedron, cylinder, or cylindroid.
With respect to claim 9, Duncan teaches wherein the rebreathing air chamber comprising panels (Duncan, Fig.9, 128, 130, 134, 136, and 126 comprise the panels of each face of the device) each defining a face of the rebreathing air chamber, one or more of said panels and/or at least a part of one of said panels forms said first wall section (128), at least one of said panels form at least a part of a second flexible wall section (130, see Fig.11), said first wall section comprising permeable sections or being permeable to gas by a plurality of pores (Burns, “porous crepe paper”) and/or through going openings preferably arranged in lines or rows, distributed in the first wall section (Duncan as modified  first wall section is constructed from porous crepe paper as taught by Burns in claims 1 above).
With respect to claim 10, Duncan as modified teaches wherein one or more of said panels comprise a first flexible wall section (Duncan, Fig.9, 128) and/or second flexible wall section (Duncan, Fig.9, 130). 
With respect to claim 12, Duncan teaches wherein said rebreathing air chamber further comprises said breathing channel arranged in said rebreathing-air-chamber- connector (Duncan, Fig.9, 140), allowing fluid communication in and/or out of the rebreathing air chamber (Fig.9) with the user's mouth, during use (140, col.6, lines 21-23, “A mouth piece 140 is attached to end member 130 and communicates with the interior of the rebreather”).
With respect to claim 18, Duncan as modified teaches wherein said rebreathing air chamber-connector (Duncan, Fig.9, 140) further comprises a socket (distal end of 140) configured for connecting the rebreathing air chamber to the mouthpiece while allowing fluid communication in and/or out of the rebreathing air chamber (see rejection under 112(b) and interpretation above where the connector, socket, and mouthpiece are taken to be the same component).
With respect to claim 20, Duncan as modified teaches wherein the socket forms the mouth piece (Duncan, Fig.9, 140).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Burns as applied to claim 8 above, and further in view of Currin et al. (US 2016/0095994 A1).
With respect to claim 11, Duncan as modified teaches the limitations of claim 8.
Duncan as modified does not explicitly teach wherein said panels and/or wall sections has a thickness smaller than 4 mm.
However, Currin teaches a hypoxic treatment breathing apparatus (Fig.8) comprising a chamber (14) in which the user breathes into ([0075]) comprised of wall sections made of paper that have a thickness of 1-4 mm to provide a “sturdy” wall material ([0091]).
Therefore, it would have been obvious to one having ordinary skill in the art at time before the effective filing date of the claimed invention to modify the wall sections of the rebreathing device of Duncan as modified to be of a thickness of 1 to 4 mm to ensure that the paper walls are of a sturdy thickness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Burns as applied to claim 7 above, and further in view of Buecken et al. (DE 19912337C1 with reference to attached English Translation).
With respect to claim 13, Duncan as modified teaches the limitations of claim 7.
Duncan as modified does not teach wherein said breathing channel has at least one through going opening, allowing fluid communication in and/or out of the breathing device with the surrounding atmosphere.
However, Bruecken teaches a similar rebreathing device (Fig.1, [0006]) with a breathing channel (Fig.1, face mask 1 and connection piece between face mask 1 and tube 3) wherein said breathing channel has at least one through going opening (2, “opening”, line 173 of paragraph 13), allowing fluid communication in and/or out of the breathing device with the surrounding atmosphere to allow oxygen rich atmospheric air to mix with the carbon dioxide rich air within the device when needed (line 211-218 of paragraph 13).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the breathing channel with the mouthpiece of Duncan as modified with an opening as taught by Bruecken to allow oxygen rich atmospheric air to mix with the carbon dioxide rich air within the device when needed.
With respect to claim 14, Duncan as modified teaches wherein one or more of said through going openings are re-closable and/or adjustable in size, by a valve mechanism (see Fig.1, opening 2 and lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan, Burns, and Bruecken as applied to claim 13 and 14 above, and further in view of Miser (4,919,132).
With respect to claim 15, Duncan as modified teaches the one or more through going opening of claim 13 and teaches that the through going opening is adjustable in size by a valve mechanism (Bruecken; see Fig.1, opening 2 and lines 93-94,” adjustable opening” and lines 173-175 of paragraph 13 where the width of the opening is “regulated”). 
Duncan as modified is silent on the structure of the valve mechanism and does not teach wherein said through going openings provided in the breathing channel are in the form of one or more opening, covered by a slider, arranged between two parallel longitudinal wall sections, said slider providing an opening into said breathing channel when said slider is moved translatory between the two parallel longitudinal wall sections, said slider configured for adjusting the flow of air into said rebreathing air chamber.
However, Miser teaches a breathing device (Fig.1) comprising one or more through-going openings (29) within a breathing channel (17) that are in the form of one or more openings (see openings 29 in Fig.4 and 6) , preferably covered by a slider (“plate member” 27), arranged between two parallel longitudinal wall sections (“flanging” 25, Fig.6, col. 5, lines 44-51 ), said slider (27) providing an opening into said breathing channel (17) when said slider (27) is moved translatory between the two parallel longitudinal wall sections (25), said slider (27) configured for adjusting the flow of air into said rebreathing air chamber (col.4, lines 45-53, “ Base surface area 24A has a plurality of vent openings 29 arranged in spaced rows thereon which extend to atmosphere through branch conduit 17 and are of a sufficiently small size to minimize the entrance of foreign matter. Vent openings 29 are adapted to be opened or closed by adjustment of plate member 27 along base surface 24 by manual engagement of a tab 30 extending from plate member 27”) for the purpose of diluting the gas within the breathing device with ambient air as desired (col.5, lines 17-30).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the valve mechanism of Duncan as modified to be comprised of one or more opening, preferably covered by a slider, arranged between two parallel longitudinal wall sections, said slider providing an opening into said breathing channel when said slider is moved translatory between the two parallel longitudinal wall sections, said slider configured for adjusting the flow of air into said rebreathing air chamber as taught by Miser as a known mechanism for a through going opening to be adjustable to regulate the airflow for the purpose of diluting the gas within the breathing device with ambient air as desired.
With respect to claim 19, Duncan as modified teaches the limitations of claim 14.
Duncan as modified is silent on the structure of the valve mechanism and does not teach further comprising: one or more re-closable and/or adjustable openings, comprises a slider arranged between two parallel longitudinal wall sections, said slider arranged on  mouthpiece (see 112(b) rejection above), said slider providing an opening into said breathing air chamber when said slider is moved to one side between the two parallel longitudinal wall sections, said slider being configured for adjusting the flow of air into said rebreathing air chamber.
However, Miser teaches one or more re-closable and/or adjustable openings, comprises a slider (Fig.’s 4-6, “plate member” 27) arranged between two parallel longitudinal wall sections (“flanging” 25, Fig.6, col. 5, lines 44-51 ), said slider (27) arranged on said  mouthpiece (see 112(b) rejection above), said slider (27) providing an opening into said breathing device (Fig.1) when said slider (27) is moved to one side between the two parallel longitudinal wall sections (25), said slider (27) being configured for adjusting the flow of air into said rebreathing air chamber (Fig.1) for the purpose of diluting the gas within the breathing device with ambient air as desired (col.5, lines 17-30).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the one or more re-closable and/or adjustable openings to comprise a slider arranged between two parallel longitudinal wall sections, said slider arranged on .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan and Burns as applied to claim 7 above, and further in view of Aldana (US2014/0090644 A1).
With respect to claim 17, Duncan as modified teaches the limitations of claim 7.
Duncan as modified does not teach wherein the rebreathing air chamber comprises non-adjustable through going openings, arranged on the rebreathing-air- chamber-connector allowing fluid communication in and/or out of the rebreathing air chamber with the surrounding atmosphere.
However, Aldana teaches a handheld breathing device (Fig.4) comprising a mouthpiece and gas chamber connector (400a, [0064]), the mouthpiece and gas chamber connector comprising non-adjustable through going openings (“ambient air holes” 402a, [0065]) allowing fluid communication in and/or out of the device with the surrounding atmosphere so that “the user's inhalation pulls ambient air into the delivery component through the ambient air holes. The concentrated gas is naturally mixed with the ambient air, and the patient inhales a diluted concentration of the gas.”
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the rebreathing air chamber connector of Duncan as modified to comprise non-adjustable through going openings allowing fluid communication in and/or out of the rebreathing air chamber with the surrounding atmosphere as taught by Aldana so that the user’s inhalation draws in ambient air to dilute the gases within the rebreathing device.

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicant argues on page 4, paragraph 3 of Remarks that because the mask of Burns is not designed to increase the CO2 level in the inhaled air, and “an increase of CO2 in inhaled air would be considered a devastating flaw for Burns”, one of ordinary skill in the art would not be motivated to adopt any teaching found in the disclosure of Burns. However, the Examiner points to the disclosure of Duncan to teach a breathing device for increasing the CO2 level in the inhaled air, not to Burns. Duncan teaches a wall section of the breathing device comprising a plurality of apertures. Burns teaches that a porous material is a known alternative to a non-porous material comprising a plurality of apertures. The modification in the rejection above comprises the breathing device of Duncan that is configured for increasing the CO2 level in the inhaled air, modified by simply replacing the paper material with a plurality of apertures of the wall section of Duncan with the porous paper material of Burns, as Burns teaches as a known alternative for allowing limited inflow and outflow of air and gases. Duncan is used to teach an increase in CO2 levels in the inhaled air; Burns is simply used to teach an alternative material that allows a limited inflow and outflow of gases.
Applicant further argues on page 4, paragraph 4 of Remarks that “A prior art reference must be considered in its entirety, including portions that would lead away from the claimed invention.” And that “Clearly a person of ordinary skill in the art following the teaching of Burns would be led away from the claimed invention designed to increase the CO2 level in the inhaled air.” However, the Examiner is following Duncan in regards to increasing the CO2 levels in the inhaled air, not Burns, thereby rendering the argument moot. The only teaching being followed with regards to Burns is a material that allows limited inflow and outflow of gases, which is a requirement for the device of Duncan which is configured to increase CO2 levels in the inhaled air.
Applicant argues on page 5, paragraph 1 that an “obviousness rejection cannot be maintained if a proposed modification or combination would change the principle operation of an asserted reference or render it unsatisfactory for its intended purposes.” However, the examiner is nor modifying the mask of Burns to increase CO2 levels in the inhaled air; the examiner is using Duncan to teach increased levels of CO2 in the inhaled air and modifying Duncan with the porous material of Burns which, as taught by Burns, provides the same predictable results of allowing limited inflow and outflow of gases as a non-porous material with holes.
Applicant argues on page 5 lines 8-12 that a mouthpiece is not to be used by Burns and therefore “the teaching of Burns is incompatible with the teaching of Duncan partly or in total based on Burns lack of a mouthpiece or in total as an increase of CO2 in Burns would be a devastating flaw.” If Burns was being used as the primary reference and modified by Duncan, the examiner would agree; however, Duncan is the primary reference and uses a mouthpiece and teaches increasing CO2 levels in the inhaled air. Burns simply provides an alternative material to be used in the construction of the device of Duncan.
Regarding the arguments on page 6 of Remarks about the construction of the masks of Burns, the examiner maintains that the rejection is based on the breathing device of the primary reference Duncan; the construction of the masks of Burns is not relevant to the rejection and no teaching regarding the construction of the masks and lack of mouthpiece of Burns is cited in the rejection. Burns is simply used to teach an alternative material to be used for the wall section of Duncan that provides the predictable result of allowing limited flow of gases. The location of the porous material as used in Burns is irrelevant as the mask of Burns is not being used in the rejection.
Applicant argues on page 6-7 that “the argumentation presented by the Examiner as to obviousness mixes features of two different types of masks together in an out of context manner. As such, an obviousness rejection cannot be maintained if a proposed modification or combination would change the principle of operation of an asserted reference or render it unsatisfactory for its intended purpose. See MPEP 2143.01 (citing In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959) and In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984))”. The examiner respectfully disagrees; the breathing device of Duncan is modified by substituting the material of a wall of Duncan with the material of Burns which teaches that both porous material and non-porous material with holes provides the predictable result of allowing limited inflow and outflow of gas.
Applicant argues on page 7, paragraph 2, that “In particular, the Examiner presents the view that "(col. 3, lines 22-23, the entire mask is made from "a good grade of soft porous crepe paper) "; however, this is not what Burns discloses for the re-breather oxygen mask. Instead, Burns discloses that the face piece 1 to be made from this material, and, as detailed above, the re-breathing chamber is to be made from a non-porous material.” The location of the porous material in Burns is not relevant as the material is being used in the breathing device of Duncan for the material properties to be used in the device of Duncan.
Applicant argues on page 7, paragraphs 2-3 that “Further, the Examiner argues based on col. 5, lines 48-51, that Burns "teaches that a porous material is a known alternative option in place of an impermeable material comprising holes to achieve the same results of allowing limited inflow and outflow of air and gasses. "The Applicant respectfully submits that this teaching can only be realized based on hindsight. 
The section, the Examiner refers to, relates to a re-breather oxygen type mask and the disclosure pertains to leakage (Col. 5, lines 46-54): "There is, of course, the possibility of some leakage at other points where the mask engages the face, but this is desirable in addition to the natural porosity of the paper in the face piece to allow for limited inflow and outflow of air and gasses. When the face piece is made of relatively non-porous material, holes may be provided in suitable locations to supplement the leakage flow if necessary." 
Thus, as this is disclosed in connection leakage in relation to a re-breather oxygen type mask with a supplement of oxygen, one of ordinary skill in the art cannot derive the teaching from Burns that a porous material is an alternative to holes and certainly not in relation to a re- breathing chamber being disclosed as made from a non-porous material.” The Examiner disagrees and asserts that “supplementing leakage” does not diminish the fact that a porous material or non-porous material comprising holes allows for limited inflow or outflow of gases. One of ordinary skill does not need to derive the teaching from Burns as Burns directly teaches “but this is desirable in addition to the natural porosity of the paper in the face piece to allow for limited inflow and outflow of air and gasses. When the face piece is made of relatively non-porous material, holes may be provided in suitable locations to supplement the leakage flow if necessary."
Applicant argues on page 7 paragraph 4 that “Burns deals with replacing pores in the face piece with openings (and not the other way around) which is actually not what one of ordinary skill in the art is after, as from Duncan has openings described.” The Examiner asserts that if a porous material may be substituted with a non-porous material comprising holes, then the same substitution in reverse would still provide the same results of providing limited inflow and outflow of gases.
Additionally, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        

/MARGARET M LUARCA/Primary Examiner, Art Unit 3785